Title: Statement of Account with William Davenport, 10 December 1798
From: Jefferson, Thomas
To: 


          
            
            
            
              1797.
              
              William Davenport in acct with Th:J.
              
              Dr.
              Cr.
            
            
              
              
              
              
               £  s  d
              
            
            
              Aug.
              12 
              To cash to William Burton 10. D.
              
               3- 0- 0
              
            
            
              
              
              To a broad axe 13/ narrow do. 10/6
              }
               1–11- 6
              
            
            
              
              
              To jumping a broad axe 4/6 do. narrow do. 3/6
              
            
            
            
              
              31. 
              To a poll axe. 10/6 
              }
              
               0–16– 6
              
            
            
              Sep.
              16.
              To a tiller 2/ Sep. 20. laying an axe 4/
              
              
            
            
              
               4.
              To order on P. Lott for 30. D.
              
               9– 0– 0
              
            
            
              
              21.
              
    
      To nails.84. ℔ VId. @ 12 ½ d£4–7–6
      60. ℔ XVId. nails}@10 ½ d
      10. ℔ XVI. brads 3–1–3
    
               7– 8– 9
              
            
            
              
              23.
              To half a beef bought of McGehee (11. D. for 5. qrs.) 86 ¼℔
               1– 6– 6
              
            
            
              
              30.
              To pd Rogers for 122 ℔ beef @ 3 ½ d (2 forequarters)
              
              
            
            
              
              
              
               1–15– 7
              
            
            
              
              
              By 8. galls, whiskey @ 5/
              
              2–0–0
            
            
              Oct.
               5.
              To pd Chas. McGehee 2 qrs. beef 126 ½ ℔ @ 3 d.
               1–11– 7
              
            
            
              
              ✓
              
    To 8. chissels£1–2
  }
      2. hammers
       9
    
  
               1–11– 0
              
            
            
              ✓
              16.
              by 8. gallons whiskey
              2–0–0
            
            
              
              20.
              to pd Frances Taliaferro on your order
              12– 0– 0
              
            
            
              
              27.
              to 425 ¾ ℔ beef from Kindred (part of 820. ℔) 
               4–18– 8
              
            
            
              
              
              to a pair of pothooks
                  2– 6
              
            
            
              Nov.
              19.
              to your order in favor of P. Lott
               6–10– 3
              
            
            
              Dec.
               2.
              to your order in favor of F. Walker 100. d
              30– 0– 0
              
            
            
              
              
              to my further assumpsit to mr Lott
               5– 9– 9
              
            
            
              
               4. 
              to Thomas Carr
              20– 0– 0
              
            
            
              1798.
              
              
              
              
            
            
              May.
               3.
              to your order on me in favr. P. Lott 110. D
              33– 0– 0
              
            
            
              July
               9.
              to cash
               3–12– 0
              
            
            
              
              
              to a saw tiller 4/6 hatchet 7/6 from George
               0–12– 0
              
            
            
              
              24.
              to jumping a broadaxe
               0– 3– 0
              
            
            
              Sep.
               8.
              to allowed Colo. Bell in acct
               4– 0– 0
              
            
            
              Sep.
              14. ✓
              to 72. ℔ beef @3 ½ d by flooring plank
               1– 1– 0
              
            
            
              
              15.
              to Thos. C. Fletcher’s order on you
               8– 1– 3
              
            
            
              
              29.
              to nails to Clifton Rodes on your order
               3–19– 6 ½
              
            
            
              Oct.
              16.
              to your order in favr. James Starke
               1–16– 0
              
            
            
              Nov.
              22.
              to nails to Clifton Rodes 26 lb X. @ 11 ½ d
               1– 4–11
              
            
            
              
              
              to ord. for mr Lott
               3– 0– 0
              
            
            
              
              
              to cash from mr Millar
               3– 0– 0
              
            
            
              Dec.
              10.
              to do. do.
               5–15– 6
              
            
          
        